Citation Nr: 0945632	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-07 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for right shoulder tendonitis with rotator cuff 
tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to 
December 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Sioux Falls, South Dakota that granted the 
Veteran's claim for service connection for right shoulder 
rotator cuff tear and assigned a 10 percent disability 
rating, effective January 1, 2007.  In a February 2008 rating 
decision, the RO continued the 10 percent rating, but also 
assigned a separate total disability rating (100 percent) for 
the Veteran's right shoulder disability based on surgical 
treatment for the period from March 23, 2007 to April 30, 
2007.  The Veteran continued his appeal.


FINDING OF FACT

The Veteran's service-connected right shoulder tendonitis 
with rotator cuff tear is manifested by symptoms of painful 
motion, crepitus, sleep impairment, abduction limited to 110 
degrees, flexion limited to 140 degrees, external rotation 
limited to 70 degrees, and internal rotation limited to 40 
degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for right shoulder tendonitis with rotator cuff 
tear have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a (Diagnostic Code 
5024) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an initial evaluation 
in excess of 10 percent disabling for right shoulder 
tendonitis, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 
5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  

For initial rating claims, where service connection has been 
granted and the initial rating has been assigned, the claim 
of service connection has been more than substantiated, as it 
has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required since the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) 
notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).

Nevertheless, the Board finds that letters dated January 
2007, May 2007, and May 2008 fully satisfied the notice 
requirements of the VCAA, and the Veteran's claim was re-
adjudicated in February 2008 by way of a Statement of the 
Case (SOC) and in June 2008 by way of a Supplemental 
Statement of the Case (SSOC).  Thus, any error as to the 
timeliness of the VCAA notices was harmless.

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and private treatment records are all in 
the file. The Veteran has at no time referenced any 
outstanding records that he wanted VA to obtain.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of a veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

In August 2007, the Veteran was provided with a VA 
examination relating to his right shoulder tendonitis.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected right shoulder tendonitis since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  The Board 
finds the above VA examination report to be thorough, 
complete, and adequate upon which to base a decision with 
regard to this claim.  The VA examiner had an opportunity to 
personally interview and examine the Veteran, and her report 
provides the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.  As such, 
the Board finds the examination report is adequate upon which 
to base a decision.

The Board has considered the Veteran's contention that the 
August 2007 VA examination was inadequate because the 
examiner was skeptical as to the effort he put forth on range 
of motion testing.  In essence, it appears that he believes 
that the VA examiner was biased against him.  However, as 
will be discussed below, the record also contains several 
clinical records dated after his 2007 surgery, but prior to 
the VA examination, which also contain the results of range 
of motion testing.  As those results are consistent with the 
findings obtained during the VA examination, in that they 
also do not support a higher rating under the applicable 
criteria, the Board finds that the VA examination was 
adequate, and that a remand for reexamination is not 
necessary.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of a veteran.  
38 C.F.R. § 4.3 (2009).

When evaluating limitation of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  See id. at 126-127; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right shoulder tendonitis is currently assigned 
a 10 percent disability rating under Diagnostic Code 5024 for 
painful motion involving a major joint (except for the period 
described in the introduction above for which a temporary 
total disability rating was granted).  The Veteran seeks a 
higher rating.  He complains of painful movement, weakness, 
stiffness, and limitation of motion.  See VA Examination 
Report, August 2007; Notice of Disagreement, September 2007.

The Board notes that tenosynovitis is rated under Diagnostic 
Code 5024 on limitation of motion of affected parts, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5024 (2009).  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).

Diagnostic Code 5201, relating to limitation of motion of the 
arm, provides a minimum rating of 20 percent disabling where 
motion of the arm is limited to shoulder level (and a 
noncompensable rating for motion of the arm greater than 
shoulder level).  38 C.F.R. § 4.71a (2009).

A November 2006 service treatment record reflects that the 
Veteran reported experiencing right shoulder pain.  See 
Service Treatment Record, November 20, 2006.  The record 
reflects that the Veteran's shoulder revealed normal active 
and passive abduction, forward flexion, external rotation, 
and internal rotation.  Elevation through active abduction 
was also noted as normal.  Examination revealed no clicking 
sensation, catching during movement, instability, swelling, 
or atrophy.  The record reflects a diagnosis of shoulder pain 
and that the Veteran was referred for physical therapy.

A November 2006 service physical therapy record reflects that 
the Veteran's right shoulder revealed normal active range of 
motion except for internal rotation of 50 degrees.  See 
Service Treatment Record, November 30, 2006.  By December 
2006, however, physical therapy records reflect that the 
Veteran's right shoulder revealed normal active range of 
motion.  See Service Treatment Record, December 18, 2006.

A December 2006 service treatment record reflects that the 
Veteran complained of severe right shoulder pain, tenderness 
on palpation, a clicking sensation and catching on movement, 
numbness of the right arm, weakness, and tingling in his 
right fingers.  See Service Treatment Record, December 19, 
2006.  He also reported difficulty sleeping due to pain.  The 
Veteran's right shoulder revealed normal active and passive 
abduction, forward flexion, internal rotation, and external 
rotation.  Elevation was noted as normal as well.  No 
swelling or shoulder muscle atrophy were noted.  A diagnosis 
of right shoulder pain with impingement syndrome with a 
history of tendonitis was recorded.  See Service Treatment 
Record, December 19, 2006.  

A February 2007 private treatment record prepared by Dr. 
C.D., an orthopedic surgeon, reflects that an MRI revealed a 
right shoulder rotator cuff tear.  

A March 23, 2007 report of operation prepared by Dr. C.D. 
reflects that right shoulder arthroscopic rotator cuff repair 
and an arthroscopy with subscromial decompression surgery 
were performed.  The statement of medical necessity reflects 
that the Veteran reported difficulties with daily activities 
due to constant pain and difficulty sleeping.  The Veteran's 
post-operative diagnoses were right shoulder impingement and 
right shoulder rotator cuff tear, high grade partial tear of 
the articular surface.  

As noted in the introduction above, the RO granted the 
Veteran a temporary total disability rating for the period of 
March 23, 2007 to April 30, 2007 relating to the Veteran's 
surgery.  See 38 C.F.R. § 4.30 (2009).

A May 2007 physical therapy record (from the Air Force base 
where the Veteran continued to receive certain treatment 
post-service) reflects that the Veteran's right shoulder 
revealed active forward flexion of 140 degrees and abduction 
of 110 degrees.  See E.A.F.B. Treatment Record, May 16, 2007.  
A subsequent May 2007 physical therapy record reflects that 
the Veteran's right shoulder revealed active forward flexion 
of 150 degrees and abduction of 120 degrees.  See  E.A.F.B. 
Treatment Record, May 21, 2007.  

A subsequent May 2007 post-operative private treatment record 
prepared by Dr. C.D. reflects that the Veteran's right 
shoulder incisions were well healed and that his shoulder 
revealed forward flexion to 180 degrees, external rotation to 
80 degrees, and internal rotation to his spine (about zero 
degrees).  No significant pain with palpation was noted, as 
was no crepitus with movement.  It was noted that the Veteran 
should continue with physical therapy and follow-up in mid-
July.

An August 2007 VA examination report reflects that the 
Veteran has a history of bilateral shoulder tendonitis with a 
right shoulder rotator cuff repair in 2007.  During this 
examination, the Veteran reported no daily pain except when 
lifting, as well as weakness and stiffness.  He also reported 
that his right shoulder pain was an 8/10 every time he lifted 
his arm above his head and that it lasted for about five 
seconds.  He reported driving less and discontinuing running 
exercise due to his shoulder condition.  The examiner noted 
that the Veteran's right shoulder revealed a decreased range 
of motion, but also noted that she did not feel that he put 
forth very good effort.  The report reflects active flexion 
of 164 degrees, passive flexion of 170 degrees, active 
extension of 45 degrees, passive extension of 50 degrees, 
active abduction of 150 degrees, passive abduction of 155 
degrees, active external rotation of 70 degrees, passive 
external rotation of 90 degrees, active internal rotation of 
40 degrees, and passive internal rotation of 48 degrees.  
Also, the examiner noted that after repetitive motion, which 
the examiner also opined he did very poorly, no additional 
loss of motion, pain, fatigue, weakness, lack of endurance, 
or incoordination was noted.

While the medical evidence reflects limitation of motion of 
the Veteran's right shoulder, this limitation does not rise 
to the level required for a compensable rating under 
Diagnostic Code 5201 because all of the above treatment 
records reflect flexion and abduction of between 110 and 180 
degrees (with the lowest range of motion occurring shortly 
after surgery).  Because abduction was not limited to 
shoulder level (90 degrees) any time during the pendency of 
this appeal as required for a compensable rating (20 percent) 
under Diagnostic Code 5201, the Board finds that the 
preponderance of the evidence is against granting an 
increased evaluation, and staged ratings are not for 
application.  See Fenderson, supra.

The Board has considered other potentially applicable 
diagnostic codes.  Diagnostic Code 5200 assigns a minimum 
rating of 30 percent disabling (dominant side) for abduction 
limited to 60 degrees, yet the Veteran's right shoulder 
reveals abduction of, at the lowest, 110 degrees shortly 
after surgery.  Diagnostic Code 5202 assigns a minimum rating 
of 20 percent disabling for either recurrent shoulder 
dislocation or malunion of moderate deformity, neither of 
which are applicable in this case, in fact, the VA examiner 
specifically noted that there was no evidence of dislocation 
or subluxation.  See VA Examination Report, August 2007 at 5.  
Diagnostic Code 5203 assigns a minimum rating of 10 percent 
disabling for malunion of the clavicle or scapula, which 
again is not applicable.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5200, 5202, and 5203) (2009).

The Board has also carefully considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 addressing functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Of these symptoms, the Board 
recognizes that the Veteran has complained that although 
examination in August 2007 revealed abduction above shoulder 
level (to 150 degrees), such motion was painful and 
difficult.  However, the Board notes that the minimum 10 
percent rating assigned under Diagnostic Code 5024 for non-
compensable limitation of motion (referring to Diagnostic 
Code 5003) contemplates objective evidence of painful motion, 
and the VA examiner specifically noted that the pain reported 
by the Veteran did not result in a higher degree of 
limitation of motion.  Similarly, the VA examiner also found 
no additional limitation of motion, fatigue, weakness, or 
lack of endurance on repetitive use.

The Board has also considered whether to assign a separate 
compensable rating for the post-surgical incision scars on 
the Veteran's right shoulder.  However, a compensable rating 
is not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805 (2008).  Diagnostic Code 7800 is not 
applicable, as it rates disfigurement of the head, face, or 
neck.  Diagnostic Code 7801 applies to scars that are deep or 
cause limited motion.  The VA examination report does not 
indicate that the scars are deep and there was no suggestion 
by either the examiner or the Veteran of functional loss due 
to the scars.  Diagnostic Code 7802 does not apply in that 
the scars must cover an area or areas of at least 144 square 
centimeters to warrant a compensable rating.  Diagnostic Code 
7803 applies to superficial and unstable scars.  The scars in 
this case were not shown to be unstable.  Diagnostic Code 
7804 applies to scars that are painful on examination.  The 
Veteran's right shoulder scars were noted as well-healed by 
the VA examiner and no pain on examination was noted.  
Finally, Diagnostic Code 7805 directs the scars to be rated 
based on limitation of function of the affected part.  The 
Board need not consider this diagnostic code, as the 
Veteran's right shoulder disability has already been rated 
based on limitation of function in that joint.  Thus, 
Diagnostic Codes 7800 through 7805 do not provide an 
additional compensable disability rating for the scar on the 
Veteran's right shoulder.

The Board notes in passing that the criteria for rating scars 
were revised, effective October 23, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 
7800 to 7805).  The amendments are only effective, however, 
for claims filed on or after October 23, 2008.  The revised 
criteria, therefore, are not applicable to the appeal before 
the Board.

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1) for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Veteran's right shoulder tendonitis has 
not required frequent hospitalization (and the Board notes 
that a temporary total disability rating was granted relating 
to the Veteran's March 2007 surgery), and objective evidence 
does not show a marked interference with employment beyond 
that contemplated in the schedular standards.  The Board does 
acknowledge that the Veteran told the VA examiner that he 
officiates basketball less for the local boys club, where he 
works in addition to substitute teaching.  However, there has 
been no suggestion that his shoulder complaints have caused 
him to decrease his overall employment or to actually miss 
work.  Thus, the Board finds that the most probative evidence 
does not reflect that the Veteran's right shoulder tendonitis 
limits his activities so much as to result in marked 
interference with his employment, or otherwise take his case 
outside the norm.  Consequently, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).




ORDER

Entitlement to an initial evaluation greater than 10 percent 
disabling for right shoulder tendonitis with rotator cuff 
tear is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


